Citation Nr: 0411379	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  02-12 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for right great toe bone 
spurs, to include as secondary to service-connected residuals of a 
fracture of the left tibia and fibula with intramedullary rod 
placement.

2.  Entitlement to service connection for a back disability, to 
include as secondary to service-connected residuals of a fracture 
of the left tibia and fibula with intramedullary rod placement.  

3.  Entitlement to service connection for a right knee disability, 
to include as secondary to service-connected residuals of a 
fracture of the left tibia and fibula with intramedullary rod 
placement.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from August 1986 to February 
1988.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indiana, 
Indianapolis, wherein the RO denied service connection for the 
disabilities on appeal, to include as secondary to service-
connected residuals of a fracture of the left tibia and fibula 
with intramedullary rod placement.

In October 2003, the veteran testified at a videoconference 
hearing at the RO in Indianapolis, Indiana before the undersigned 
Veterans Law Judge.  A copy of the hearing transcript has been 
associated with the claims files.  During the hearing, the veteran 
raised or discussed the issues of entitlement to a nerve injury 
secondary to service-connected residuals of a fracture of the left 
tibia and fibula with intramedullary rod placement and entitlement 
to a total rating due to unemployability caused by service-
connected disabilities.  As these issues have not been properly 
developed for appellate review, they are referred to the RO for 
action deemed appropriate.  

On his substantive appeal, received by the RO in February 2003, 
the veteran indicated that he was withdrawing his claim for 
service connection for a right hip disability as secondary to the 
service-connected residuals of a fracture left tibia and fibula 
with intramedullary rod placement.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

Evidentiary development

First, potentially relevant VA medical records have not been 
obtained.  During an October 2003 hearing before the undersigned 
Veterans Law Judge, the veteran testified that for the previous 
five years, he had sought treatment for the disabilities on appeal 
from the Muncie Northern VA Clinic and that one of the physicians 
had provided him with a nexus opinion.  A review of the claims 
files reflects that while treatment reports from the Muncie 
Northern VA Clinic, dating from May 1994 to October 2001, have 
been obtained, more recent records are absent.  The veteran also 
reported that since 1988, he had sought treatment for his 
disabilities from the Marion and Indianapolis VA Medical Centers 
(VAMC).  While outpatient reports, dating from 1996 to 2002, from 
the aforementioned facilities are of record, reports prior to 1996 
and subsequent to 2002 are absent.  Such VA treatment records may 
be relevant to the instant claims as they might contain clinical 
evidence that the veteran currently has right great toe bone spurs 
and back and right knee disabilities which are related to service 
or were caused or aggravated by the service-connected residuals of 
a fracture of the left tibia and fibula with intramedullary rod 
placement.  Thus, they should be secured on remand to the RO.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is made).

In addition, during the October 2003 videoconference hearing, the 
veteran submitted to the RO in Indianapolis, Indiana, VA Form 21-
4142, Authorization and Consent To Release Information to VA, 
reflecting that he had undergone a magnetic resonance imaging scan 
(MRI) of his spine at Marion General Hospital, 950 Quarry Road, 
Marion, Indiana.  As these treatment records may be pertinent to 
the veteran's claim for service connection for back disability, to 
include as secondary to service-connected residuals of a fracture 
of the left tibia and fibula with intramedullary rod placement, 
they should be secured on remand to the RO.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Finally, a review of the claims files reflects that there are 
private and VA opinions in support of and against the veteran's 
claims.  With respect to October 1998 opinions of J. F., M.D. and 
D. M., M.D., and a June 2001 VA opinion, which are in support of 
the veteran's claims, it does not appear that any of the 
physicians had reviewed the veteran's claims files prior to 
rendering their respective opinions.  A review of the conclusions 
of VA examiners in June 1999 and April 2001, which are against the 
veteran's claims, reflects that they did not provide opinions as 
to whether or not any currently present right great toe bone 
spurs, and back and right knee disabilities had been aggravated by 
the service-connected residuals of a fracture of the left tibia 
and fibula with intramedullary rod placement.  See 38 C.F.R. § 
3.310 (2003); Allen v. Brown, Vet. App. 439, 448 (1995).  In light 
of the foregoing, the Court has held that VA's duty to assist a 
veteran in obtaining and developing available facts and evidence 
to support a claim includes obtaining an adequate and 
contemporaneous VA examination which takes into account the 
records of prior medical treatment.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990). 

In light of the above, this case is REMANDED for the following 
actions:

1.  The RO should request all treatment reports pertaining to the 
veteran dating from 1988 to the present from the VAMCs in Marion 
and Indianapolis, Indiana, which are not previously of record.  
The RO should also secure all outpatient treatment records, dating 
from October 2001, from the Muncie, Indiana Northern VA Clinic.  
If any of the aforementioned reports are not available, a 
statement in this regard should be obtained from the respective 
facilities and associated with the claims files.

2.  Then, after obtaining all necessary authorization from the 
veteran, obtain a copy of all clinical records, to include an 
interpretation of the September 1, 2003 MRI 
of the veteran's spine from Marion General Hospital, 950 Quarry 
Road, Marion, Indiana.  If any of the aforementioned reports 
cannot be obtained for any reason, documentation to this effect 
must be contained in the claims files.

3.  Then, the RO should schedule the veteran for a VA examination 
by an orthopedist to determine the nature and extent of any 
current right great toe bone spurs, and back and right knee 
disabilities.  In addition to X-rays, any other testing deemed 
necessary should be performed.  The claims files must be made 
available to the physician for review of pertinent documents 
therein in conjunction with the examination.  The examiner must 
indicate that a review of the claims files was made.  With respect 
to any currently present right great toe bone spurs, and back and 
right knee disabilities, the examiner must provide an opinion as 
to whether it is at least as likely as not that they are 
etiologically related to the veteran's military service, were 
manifested within a year of service discharge, or were caused or 
chronically worsened by the service-connected residuals of a 
fracture of the left tibia and fibula with intramedullary rod 
placement.  

If the cause of any currently present right great toe bone spurs 
and back and right knee disabilities are not the service-connected 
residuals of a fracture of the left tibia and fibula with 
intramedullary rod placement, the examiner is still requested to 
proffer an opinion, to the extent feasible, as to what additional 
severity, if any, of the current right great toe bone spurs, and 
back and right knee disabilities, exist solely due to aggravation 
by the service-connected residuals of a fracture of the left tibia 
and fibula with intramedullary rod placement.  The rationale for 
all opinions expressed should be provided.  The examination report 
must be typed.  

4.  The RO should then review the record and ensure that the 
aforementioned development has been completed to the extent 
possible.  See Stegall v. West, 11 Vet. App. 268 (1998).  Any 
additional development deemed necessary should be conducted.

5.  Following any additional development deemed appropriate, the 
RO should readjudicate the issues on appeal.  In readjudicating 
the issues of entitlement to service connection for right great 
toe bone spurs, and low back and right knee disabilities, to 
include as secondary to service connected residuals of a fracture 
of the left tibia and fibula with intramedullary rod placement, 
the RO should specifically discuss Allen v. Brown, Vet. App. 439, 
448 (1995).  

6.  If any of the benefits sought on appeal remain denied, the 
veteran should be provided with an appropriate supplemental 
statement of the case (SSOC) and given the opportunity to respond 
within the applicable time before the claims files are returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



